DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/442,421, filed on 02/24/2017.
Claims 1-14, 26-27, 29 are cancelled.
Claim 22, 25 are amended.
Allowable Subject Matter
Claims 15-25, 28 are  allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 15, Negishi (US Pub 2013/0027623) discloses a display device comprising (see par 0002; discloses invention relates to a light-emitting device manufacturing method, a light-emitting device, a lighting device, a backlight, a liquid-crystal panel, a display device, a display device manufacturing method, a display device drive method, and a liquid-crystal display device): a substrate (see fig. 18; substrate 200); a plurality of light emitting diodes (LEDs) on the substrate (see fig. 22; discloses plurality of light emitting elements 210 arranged in a horizontal direction over substrate 200);
However Negishi alone or in combination with other prior art of record fails to disclose a first signal line and a second signal line on the substrate; a first electrode on the substrate and extending in a first direction; a second electrode extending in the first direction and spaced from the first electrode in a second direction; a first electrode line extending in the second direction and connected to the first electrode; a second electrode line extending in the second direction and connected to the second electrode; a plurality of light emitting diodes (LEDs) on the first electrode and the second electrode; and two or more switches connecting the first electrode to the first signal line and the second signal line, wherein at least some of the plurality of LEDs are connected to the first electrode and the second electrode to be in opposite directions, and wherein source and drain electrodes of the two or more switches are connected to be in opposite directions to each other and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Negishi to arrive at the claimed invention as the modification would have rendered the invention inoperable. Therefore claim 15 is allowed.
Claims 16-21 are allowed for being directly or indirectly dependent on allowed independent claim 15.
With respect to claim 22, Negishi discloses a display device comprising (see par 0002; discloses invention relates to a light-emitting device manufacturing method, a light-emitting device, a lighting device, a backlight, a liquid-crystal panel, a display device, a display device manufacturing method, a display device drive method, and a liquid-crystal display device): a substrate (see fig. 18; substrate 200); a plurality of light emitting diodes (LEDs) on the substrate and arranged along a first direction (see fig. 22; discloses plurality of light emitting elements 210 arranged in a horizontal direction over substrate 200); a first electrode extending in the first direction and electrically connected to the plurality of LEDs (see fig. 22; electrode 202 in its entirety);
However Negishi alone or in combination with other prior art of record fails to disclose the first electrode having a first long side, a first short side connected to the first long side, a second long side connected to the first short side and facing oppositely away from the first long side, and a second short side connected to the second long side and the first long side; and a second electrode spaced from the first electrode and electrically connected to the plurality of LEDs, wherein the second electrode comprises a first portion spaced from the first electrode in a second direction, a second portion connected to the first portion and spaced from the first electrode in the first direction, and a third portion connected to the second portion and spaced from the first electrode and the first portion in the second direction, wherein the first electrode is between the first portion and the third portion of the second electrode in the second direction, and wherein the plurality of LEDs comprises a first LED of which a first end portion overlaps with the first long side of the first electrode and a second end portion overlaps with the first portion of the second electrode, and a second LED of which a first end portion overlaps with the third portion of the second electrode and a second end portion overlaps with the second long side of first electrode; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Negishi to arrive at the claimed invention as the modification would have rendered the invention inoperable. Therefore claim 22 is allowed.
Claims 25, 28 are allowed for being directly or indirectly dependent on allowed independent claim 22.
With respect to claim 23, Negishi discloses a display device comprising (see par 0002; discloses invention relates to a light-emitting device manufacturing method, a light-emitting device, a lighting device, a backlight, a liquid-crystal panel, a display device, a display device manufacturing method, a display device drive method, and a liquid-crystal display device): a substrate (see fig. 18; substrate 200); a plurality of light emitting diodes (LEDs) on the substrate and arranged along a first direction (see fig. 22; discloses plurality of light emitting elements 210 arranged in a horizontal direction over substrate 200);
	However Negishi alone or in combination with other prior art of record fails to disclose a first electrode extending in the first direction and electrically connected to the
plurality of LEDs; a second electrode spaced from the first electrode and electrically connected to the plurality of LEDs; a first signal line and a second signal line on the substrate; and two or more switches connecting the first electrode to the first signal line and the second signal line, wherein the second electrode comprises a first portion spaced from the first electrode in a second direction, and a second portion connected to the first portion and spaced from the first electrode in the first direction, wherein the plurality of LEDs comprises a first LED of which at least a portion is located at an area between the first electrode and the first portion of the second electrode, and 
wherein source and drain electrodes of the two or more switches are connected
to be in opposite directions to each other; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Negishi to arrive at the claimed invention as the modification would have rendered the invention inoperable. Therefore claim 23 is allowed.
Claims 24 are allowed for being directly or indirectly dependent on allowed independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624    

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/30/2022